Name: Council Regulation (EEC) No 1024/88 of 18 April 1988 opening, for 1988, a special unilateral tariff quota for imported fresh high-quality beef and veal falling within CN codes 0201 and 0206 10 95
 Type: Regulation
 Subject Matter: tariff policy
 Date Published: nan

 No L 101 / 10 Official Journal of the European Communities 20. 4. 88 COUNCIL REGULATION (EEC) No 1024/88 of 18 April 1988 opening, for 1988 , a special unilateral tariff quota for imported fresh high- quality beef and veal falling within CN codes 0201 and 0206 10 95 veal (3), as last amended by Regulation (EEC) No 3905/87 (4), THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 113 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parliament (2), , Whereas the Agreement which was concluded following the negotiations, held with Argentina pursuant to Article XXIV (6) of the GATT, consequent on the accession of the Kingdom of Spain and the Portuguese Republic, provides for a unilateral concession under which 1 000 tonnes of fresh high-quality beef and veal falling within CN codes 0201 and 0206 10 95 may be imported for 1988 at a rate of duty of 20 %, thus covering the period which is to run between the signing of the Agreement and its entry into force in the Community ; Whereas there should be a guarantee of, inter alia, equal and continuing access for all interested importers in the Community to the tariff quota and of uninterrupted application of the rate laid down for that quota to all imports of the product in question, in all the Member States until the amount is used up ; whereas, to that end, it is advisable to introduce a system of utilization of the tariff quota, based on the presentation of a certificate of authenticity guaranteeing the nature, the provenance and the origin of the products ; Whereas detailed implementing rules should be adopted in accordance with the procedure laid down in Article 27 of Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and HAS ADOPTED THIS REGULATION : Article 1 1 . A special tariff quota for fresh high-quality beef and veal falling within CN codes 0201 and 0206 10 95 is hereby opened for 1988 . The said tariff quota shall total 1 000 tonnes expressed in weight of the product. 2. Within the context of the quota referred to in paragraph 1 , the duty shall be 20 % . No levy shall apply to the said quota. Article 2 In "accordance with the procedure laid down in Article 27 of Regulation (EEC) No 805/68 , detailed rules for the application of this Regulation shall be laid down, and in particular : (a) the provisions guaranteeing the nature, provenance and origin of the products in question and providing for the document to be used for that purpose ; (b) the provisions relating to the recognition of the document provided for in (a). Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 18 April 1988 . For the Council The President 1 I. KIECHLE (') OJ No C 30, 4. 2. 1988, p. 11 . (2) Opinion delivered on 11 March 1988 (not yet published in the Official Journal). (3) OJ No L 148 , 28 . 6 . 1968, p. 24. 0 OJ No L 370, 30. 12. 1987, p. 7.